DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 7 of U.S. Patent No. 11,006,461.  For example, claim 1 of Application No. 17/227,075 recites the claimed features of “receiving a Trigger frame for allocating resource units (RU(s)) for random access and another frame including a Random Access parameter element that comprises a first field indicating an OFDMA contention window (OCW) minimum value (OCWmin), wherein the RU(s) include at least one RU that is restricted from being used for the 20 MHz operating station; and controlling an Uplink OFDMA-based Random Access (UORA) procedure using the OCWmin, the UORA procedure including: setting  an OFDMA Back-Off (OBO) counter to zero in a case where  the OBO counter is not greater than a number of available RU(s) for random access in the Trigger frame, the available RU(s) being RU(s) unrestricted from being used for the 20 MHz operating station; and, decrementing the OBO counter by the number of the available RU(s) for random access in a case where the OBO counter is greater than the number of available RU(s) for random access” which are similarly recited in claim 1 of U.S. Patent No. 11,006,461.  Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are directed to the same scope of invention.  
 The mappings of the conflicting claims are shown in the table below.

Claims from Application No. 17/227,075
Claims from U.S. Patent No. 11,006,461

1. An integrated circuit to control a process of a communication apparatus that is a 20 MHz operating station, the integrated circuit comprising: at least one input, which, in operation, receives an input; and control circuitry coupled to the at least one input, which, in operation, controls the process comprising: receiving a Trigger frame for allocating resource units (RU(s)) for random access and another frame including a Random Access parameter element that comprises a first field indicating an OFDMA contention window (OCW) minimum value (OCWmin), wherein the RU(s) include at least one RU that is restricted from being used for the 20 MHz operating station; and controlling an Uplink OFDMA-based Random Access (UORA) procedure using the OCWmin, the UORA procedure including: setting  an OFDMA Back-Off (OBO) counter to zero in a case where  the OBO counter is not greater than a number of available RU(s) for random access in the Trigger frame, the available RU(s) being RU(s) unrestricted from being used for the 20 MHz operating station; and, decrementing the OBO counter by the number of the available RU(s) for random access in a case where the OBO counter is greater than the number of available RU(s) for random access.  

2. The integrated circuit according to claim 1, wherein the another frame is one of a Beacon frame and a Probe response frame.  

3. The integrated circuit according to claim 1, wherein the communication apparatus only operates with 20 MHz channel width.  

4. The integrated circuit according to claim 1, wherein the Random Access parameter element comprises a second field indicating an OCW maximum value (OCWmax), and the process includes: setting an OCW value within a range of the OCWmin and the OCWmax; and initializing the OBO counter to an integer value in a range of 0 and the OCW value.  

5. The integrated circuit according to claim 1, wherein a recipient of the Trigger frame is a station apparatus operating on a primary 20 MHz channel bandwidth; and the available RU(s) for random access are RU(s) unrestricted from being used for the station apparatus within the primary 20 MHz channel bandwidth.  

6. The integrated circuit according to claim 1, wherein a recipient of the Trigger frame is a 20 MHz only non-Access Point station apparatus operating on a 20 MHz channel bandwidth.  

7. The integrated circuit according to claim 1, wherein the Trigger frame comprises a common information field and a plurality of user information fields, each of the plurality of user information fields including an identifier subfield and an RU allocation subfield that indicates an RU used for uplink data transmission by a station apparatus identified by the identifier subfield.


1. A communication apparatus that is a 20 MHz operating station, comprising: a receiver which, in operation, 




receives a Trigger frame for allocating resource units (RUs) for random access and another frame including a Random Access parameter element that comprises a first field indicating an OFDMA contention window (OCW) minimum value (OCWmin), wherein the RU(s) include at least one RU that is restricted from being used for the 20 MHz operating station; and control circuitry which, in operation, controls an Uplink OFDMA-based Random Access (UORA) procedure using the OCWmin, wherein the control circuitry, in operation: decrements an OFDMA Back-Off (OBO) counter to zero when the OBO counter is not greater than a number of available RU(s) for random access in the Trigger frame, the available RU(s) being RU(s) unrestricted from being used for the 20 MHz operating station; and decrements the OBO counter by the number of the available RU(s) for random access otherwise.



2. The communication apparatus according to claim 1, wherein the another frame is one of a Beacon frame and a Probe response frame.

3. The communication apparatus according to claim 1, wherein the communication apparatus is able to operate with 20 MHz channel width only.
4. The communication apparatus according to claim 1, wherein the Random Access parameter element comprises a second field indicating an OCW maximum value (OCWmax) and the control circuitry, in operation: sets an OCW value within a range of the OCWmin and the OCWmax; and initializes the OBO counter to an integer value in a range of 0 and the OCW value.

5. The communication apparatus according to claim 1, wherein the communication apparatus is a station apparatus operating on a primary 20 MHz channel bandwidth; and the available RU(s) for random access is RU(s) unrestricted from being used for the station apparatus within the primary 20 MHz channel bandwidth.

6. The communication apparatus according to claim 1, wherein the communication apparatus is a 20 MHz only non-Access Point station apparatus operating on a 20 MHz channel bandwidth.

7. The communication apparatus according to claim 1, wherein the Trigger frame comprises a common information field and a plurality of user information field, each of the plurality of user information field including an identifier subfield and an RU allocation subfield that indicates an RU used for uplink data transmission by a station apparatus identified by the identifier subfield.




Allowable Subject Matter
	According to a prior art search on the claimed invention, Ghosh et al. (Pub. No.: US 2017/0257887) disclose random access with carrier sensing.  The method includes to decode a trigger frame, the trigger frame to indicate resource units (RUs) for random access and to indicate if a carrier sense (CS) is to be performed.  Further, to decrement a value of an orthogonal frequency division multiple-access (OFDMA) backoff (OBO) field based on a number of the RUs indicated for random access. Plus, when the value of the OBO field reaches a predetermined value, randomly select one of the RUs indicated for random access, and if the CS is to be performed, determine a virtual CS based on one or more network allocation vectors (NAVs) and perform a physical CS on the selected RU, and if the virtual CS and the physical CS both indicate that the selected RU is idle, configure the wireless device to transmit a physical (PHY) layer convergence procedure (PLCP) protocol data units (PPDU) on the selected RU in accordance with OFDMA (abstract).
Chu et al. (Patent No. 9,942,010) disclose methods and systems are disclosed for performing contention based uplink (UL) orthogonal frequency division multiple access (OFDMA) where a beacon frame contains parameters which may include UMCWmin value and a UMCWmax value to be used by the station to determine when to attempt to communicate with the access point in the uplink (Fig. 3, col. 7 lines 5 - 35). 
The cited prior arts, taken alone or in combination, do not disclose the claimed features as recited in claim 1 when considering the claim as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473